United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1171
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri
Steven Loren Scott,                   *
                                      *
            Defendant-Appellant.      *
                                 ___________

                         Submitted: September 10, 2003
                           Filed: November 7, 2003
                                 ___________

Before MELLOY, LAY, and SMITH, Circuit Judges.
___________

MELLOY, Circuit Judge.

      Steven Loren Scott (“Scott”) appeals the district court’s1 refusal to allow a
voluntary intoxication jury instruction. We affirm.

      While serving a sentence at the United States Medical Center for Federal
Prisoners in Springfield, Missouri, Scott hit a fellow inmate in the upper chest area
with a sharp metal object. At the time of the assault, Scott was being treated with


      1
      The Honorable Scott O. Wright, United States District Judge for the
Western District of Missouri.
Interferon, a drug used to treat hepatitis patients. Scott was indicted with intent to
murder a fellow inmate in violation of 18 U.S.C. §§ 7(3) and 113(a)(1) (2000).
During trial, the jury heard several witnesses testify to Scott’s Interferon treatment
and the various side effects associated with the drug. The trial court agreed to submit
an instruction on the lesser-included offense of assault with a dangerous weapon with
the intent to do bodily harm. 18 U.S.C. § 113(a)(3). However, it refused Scott’s
proposed jury instruction on voluntary intoxication which related specifically to the
attempted murder charge. No other voluntary intoxication instructions were
requested. The jury did not find Scott guilty of intent to murder, but did find him
guilty of the lesser-included offense. On appeal, Scott argues that because the trial
court admitted evidence relating to his intoxication by prescription medication and
its effect on his ability to form specific intent, a voluntary intoxication instruction was
required.

       We review the trial court’s decision for plain error as opposed to abuse of
discretion because Scott failed to propose a voluntary intoxication instruction directly
related to the lesser-included offense of which he was convicted. Lampkins v.
Thompson, 337 F.3d 1009, 1014 (8th Cir. 2003) (“absent plain error, appellants must
raise specific objections to the form or content of jury instructions...in order to
preserve such matters for appeal.”) (quoting Horstmyer v. Black & Decker, (U.S.),
Inc., 151 F.3d 765, 770 (8th Cir. 1998)). In this instance, the trial court did not
commit plain error. Plain error review results in reversal only in rare circumstances
in which proceedings are so flawed that the integrity of the judicial system is
undermined and the error causes prejudice to a party’s substantial rights. See United
States v. Hatcher, 323 F.3d 666, 671 (8th Cir. 2003); United States v. Yellow Hawk,
276 F.3d 953, 955 (8th Cir. 2002).

       Scott contends that his due process rights were violated because there was no
distinction in the jury instructions between specific and general intent offenses, and
because the jury was not informed on how to apply the voluntary intoxication defense

                                           -2-
to these offenses. The Supreme Court’s holding in Egelhoff v. Montana, 518 U.S. 37
(1996) undermines Scott’s due process argument. Egelhoff states that the due process
clause does not require a jury to consider evidence of voluntary intoxication in
determining whether a defendant possessed the mental state required for conviction.
Id. at 56. This holding was later incorporated by the Eighth Circuit in Gary v.
Dormire, 256 F.3d 753, 759 (8th Cir. 2001), holding that a Missouri statute which
stated that voluntary intoxication is irrelevant to a defendant’s mental state, does not
violate due process.

       Scott successfully avoided conviction on the more serious offense charged
against him. It is unclear whether Scott made a tactical decision not to seek the
voluntary intoxication instruction in order to make the lesser-included offense a more
attractive option to the jury, or whether it was mere oversight. In either case, it was
not clear error for the trial judge not to instruct the jury on that defense.

      Accordingly, we affirm.
                     ______________________________




                                          -3-